Citation Nr: 0208224	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  97-29 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
biceps tenosynovitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
herpes stomatitis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition.  

(The issues of evaluation of status post left knee medial 
meniscectomy, entitlement to service connection for PTSD, and 
a total rating based on individual unemployability will be 
the subjects of a later decision).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to December 
1976. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO) at Los Angeles, California.

The Board is undertaking additional development on the issues 
of evaluation of status post left knee medial meniscectomy 
and entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  

The record reflects that the veteran requested a Board 
hearing in these matters.  In a June 2002 ruling, the Board 
denied the veteran's motion to reschedule a hearing based on 
38 C.F.R. § 20.702(d).  The ruling notes that the veteran had 
postponed scheduled hearings in November 1999, July 2000, and 
May 2002.  The veteran was advised that he could submit 
additional evidence and/or arguments in support of his 
claims.  
FINDINGS OF FACT

1.  In a rating decision dated in December 1993, the RO 
denied entitlement to service connection for biceps 
tenosynovitis, a cervical spine disorder, herpes stomatitis, 
and a low back disorder.  The RO notified the veteran of that 
decision by letter dated in January 1994.  The veteran did 
not file an appeal within one year.  

2.  The evidence submitted subsequent to the December 1993 
rating decision is duplicative or cumulative of evidence 
previously considered, or does not bear directly and 
substantially upon the specific matters under consideration, 
and it does not provide a more complete picture of the 
circumstances surrounding the origin of the claimed 
disabilities.  


CONCLUSION OF LAW

The December 1993 rating decision denying entitlement to 
service connection for biceps tenosynovitis, a cervical spine 
disorder, herpes stomatitis, and denying the petition to 
reopen a claim of entitlement to service connection for a low 
back disorder is final.  Evidence submitted since that rating 
decision is not new and material, and the veteran's claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991& 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The unappealed December 1993 RO rating decision that denied 
entitlement to service connection for biceps tenosynovitis, a 
cervical spine disorder, herpes stomatitis, and a low back 
disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991& 
Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2001).  
In order to reopen the claim, the veteran must present new 
and material evidence.  38 U.S.C.A. § 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened.  See Elkins v. West, 12 Vet. App. 209, 219 (1999); 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102 and 4.3 (2001).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the February 1997 and June 1997 rating decisions of the 
reasons and bases for the denial of his claims.  He was 
further notified of this information in the January 1999 and 
April 2002 statements of the case and the April 2002 
supplemental statement of the case, as well as in the March 
2001 Board decision.  The Board concludes that the 
discussions in the February 1997 and June 1997 rating 
decisions and in the statements and supplemental statement of 
the case, which were all sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claims.  In addition, by letters dated in April 2002 and June 
2002, the veteran was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, __ 
Vet.App. __, __ No. 01-997, slip op. At 6-7(June 19, 2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claims.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claims.  However, the record reflects that 
he postponed scheduled hearings in November 1999, July 2000, 
and in May 2002.  In June 2002, VA denied the veteran's 
motion to reschedule a hearing.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In June 2002, the veteran's representative stated 
that there was no further evidence to submit.  There are VA 
examinations and opinions of record, to include a VA 
examination report dated in December 1995, as well as private 
opinions, and VA and private treatment records.  38 C.F.R. 
§ 3.326(b).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Factual Background

By way of history, in August 1977, the RO denied entitlement 
to service connection for a low back disorder.  The veteran 
did not appeal.  In December 1993, the RO denied entitlement 
to service connection for biceps tenosynovitis, a cervical 
spine disorder, and herpes stomatitis, and denied his 
petition to reopen a claim of entitlement to service 
connection for a low back disorder.  

By rating decision dated in June 1997, the RO denied 
reopening the veteran's claims of entitlement to service 
connection for biceps tenosynovitis, a cervical spine 
disorder, herpes stomatitis, and a low back disorder.  The 
veteran perfected an appeal of the June 1997 rating decision.  

Initially, the question to be addressed is whether the 
veteran has submitted new and material evidence sufficient to 
reopen his claims of entitlement to service connection for 
biceps tenosynovitis, a cervical spine disorder, herpes 
stomatitis, and a low back disorder.  The Board finds that 
while the additional medical records and statements submitted 
are new insofar as the they were not of record at the time of 
the prior rating decision, they are either cumulative of 
information previously of record or do not bear directly and 
substantially upon the specific matters under consideration.  

I.  Biceps tenosynovitis

The evidence of record at the time of the RO's December 1993 
rating decision was as follows:

A July 1974 service entrance examination shows that the upper 
extremities and musculoskeletal system were normal.  His 
upper extremities were assigned a physical profile of "1."  
Treatment records dated in January 1976 show complaints of 
left shoulder pain with abduction.  The impression was 
bursitis.  In a January 1976 referral for x-ray examination 
of the left shoulder, the examiner noted the veteran's 
history of pain in the left sub deltoid region with palpation 
or shoulder abduction.  X-ray examination of the left 
shoulder was normal.  A treatment record dated in February 
1976 shows complaints of left and right shoulder pain.  The 
assessment was tenosynovitis, slowly resolved.  In February 
and March 1976 temporary physical profiles, the veteran was 
prohibited from lifting.  The assessment was biceps 
tenosynovitis (inflammation of a tendon sheath).  His upper 
extremities were assigned a profile of "T3."  The October 
1976 separation examination report shows that the upper 
extremities and musculoskeletal system were normal.  On the 
accompanying medical history, he denied having or having had 
a painful shoulder.  

On VA examination in June 1977, the veteran reported that he 
had permanent damage to his ligament and muscle tissue in his 
left shoulder.  X-ray examination of the left shoulder was 
normal.  On physical examination there was no shoulder girdle 
atrophy.  No shoulder tenderness, crepitation, instability, 
or limitation of motion was noted.  The relevant diagnosis 
was no demonstrable abnormality of the shoulder.  

VA outpatient treatment records received in March 1993 show 
complaints of neck and shoulder pain.  The records are absent 
for a diagnosis of biceps tenosynovitis. 

VA outpatient treatment records received in March 1993, show 
the veteran's reported history of left neck pain.  The 
impression in February 1993 was left shoulder rotator cuff 
syndrome.  X-ray examination of the left shoulder showed mild 
sclerosis of the supraspinatur groove.  

The evidence received since the December 1993 RO decision is 
as follows:

On VA examination in December 1995, the veteran complained of 
intermittent left shoulder pain.  Range of motion in the 
shoulder was noted to be normal.  

In a notice of disagreement, received in February 1997, the 
veteran indicated that biceps tenosynovitis flared up at 
times, preventing him from exercising.  He conveyed that he 
was fearful of moving his shoulder.  

Analysis

At the time of the 1993 denial of service connection for 
biceps tenosynovitis the evidence included service medical 
records showing that the veteran had biceps tenosynovitis 
during service.  At the time of separation, the 
musculoskeletal system and upper extremities were normal.  
Post service treatment records were negative for a diagnosis 
of biceps tenosynovitis.  In sum, there was evidence of a 
disease or injury during service, but no evidence of a 
current disability related by competent evidence to service.  

The evidence added to the record since the 1993 RO decision 
includes VA and private treatment records, as well as 
statements from the veteran.  While the additional medical 
records and statements submitted are new, insofar as they 
were not of record at the time of the prior rating decision, 
they are either cumulative of information previously of 
record or do not bear directly and substantially upon the 
specific matter under consideration.  On VA examination in 
December 1995, there was no diagnosis of biceps 
tenosynovitis.  The left shoulder was normal.  Inasmuch as 
the specific matter under consideration is whether the 
veteran has a current disorder, which was incurred or 
aggravated during active service, this evidence fails to 
establish either current biceps tenosynovitis or that such is 
related to service.  

The information contained in the statements regarding in-
service and post-service biceps tenosynovitis is cumulative 
of information contained in the evidence considered at the 
time of the December 1993 rating decision or is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  Therefore, this evidence is not new and 
material.  38 C.F.R. § 3.156(a).  

As no new and material evidence has been provided since the 
final disallowance of the veteran's claim, the Board finds 
that the claim has not been reopened.  

II.  Cervical spine disorder

The evidence of record at the time of the RO's December 1993 
rating decision was as follows:

A July 1974 service entrance examination shows that the neck 
and spine were normal.  Treatment records dated from May to 
August 1976 show complaints of pain in the neck.  A May 1976 
record of treatment notes complaints of neck pain, following 
an apparent assault.  The veteran reported that he had been 
pushed down against a strip of metal with most of his weight 
striking "post neck."  Full range of motion was noted.  The 
impressions were contusion and pain.  X-ray examination of 
the cervical spine revealed reversal of normal lordosis, 
otherwise normal.  The October 1976 separation examination 
report shows that the neck and spine were normal.  

VA outpatient treatment records, received in March 1993, show 
complaints of neck and shoulder pain.  The relevant diagnoses 
were chronic neck pain and left impingement syndrome.  
Records dated in February 1993 note the veteran's reported 
history of a remote cervical spine injury.  X-ray examination 
of the left shoulder showed mild sclerosis of the 
supraspinatur groove.  The relevant impressions were left 
shoulder rotator cuff syndrome and C3-4 lordosis, chronic 
neck pain, and left impingement syndrome.

The evidence received since the December 1993 RO decision is 
as follows:

On VA examination in December 1995, the examiner noted the 
veteran's reported history of having been assaulted during 
service with subsequent neck pain.  On physical examination 
of the neck, there was no adenopathy and no thyromegaly.  
Range of motion in the shoulder was noted to be normal.  

A December 1995 rehabilitation examination report notes 
tenderness of the cervical spine around C6.  MRI of the 
cervical spine was noted to show displacements at C4-5.  
Range of motion in the cervical spine was normal.  The 
impressions of x-ray examination of the cervical spine were 
minimal degenerative disc disease at C4-5 and degenerative 
spurs at the uncovertebral joints, C4-5 and C5-6.  The 
relevant assessment was mild degenerative joint disease of 
the cervical spine at 
C4-5 and C5-8.  

In a notice of disagreement, received in February 1997, the 
veteran reported that during service in 1976, he had been 
thrown into a metal trashcan resulting in a cervical spine 
injury.  He indicated that he had had pain and stiffness in 
his neck since that time.  
Analysis

At the time of the 1993 denial of service connection for a 
neck injury, the evidence included service medical records 
showing that the veteran had sustained a contusion on the 
neck during service.  At separation, his neck and spine were 
normal.  Post service evidence showed C3-4 lordosis, chronic 
neck pain, and left impingement syndrome.  In sum, there was 
evidence of inservice disease or injury and post service 
evidence of disease of injury, but no competent evidence 
relating a post service disease or injury to service.  

The evidence added to the record since the December 1993 RO 
decision does not contain competent evidence relating a 
current neck disorder to service.  While VA outpatient 
treatment records show cervical spine displacements at C4-5 
and degenerative disc disease of the cervical spine at C4-5 
and C5-8, there is no competent opinion of record linking any 
of a cervical spine disorder to service.  The Board notes 
that the issue of whether the cause of the veteran's cervical 
spine disorder is related to service, in general, requires 
competent evidence.  However, the veteran is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The information contained in the statements regarding in-
service and post-service diagnoses of a neck disorder is 
cumulative of information contained in the evidence 
considered at the time of the December 1993 rating decision 
or is not so significant that it must be considered to fairly 
decide the merits of the claim.  Therefore, this evidence is 
not new and material.  38 C.F.R. § 3.156(a).  

As no new and material evidence has been provided since the 
final disallowance of the veteran's claim, the Board finds 
that the claim has not been reopened.  

III.  Herpes stomatitis

The evidence of record at the time of the RO's December 1993 
rating decision was as follows:

The service entrance examination shows that the skin was 
normal.  A November 1976 record of treatment notes a small 
reddish macular papular rash.  The assessment was herpes 
stomatitis. The separation examination report shows that the 
skin was normal.  

VA outpatient treatment records, received in March 1993, show 
a diagnosis of herpes simplex.  In records dated in October 
1992 and December 1992, the veteran complained of chronic 
recurrent herpes simplex type I and II eruptions for 20 years 
and since childhood.  The pertinent diagnoses were recurrent 
herpes simplex, type I (in remission) and type II.

The evidence added to the record since the RO's December 1993 
rating decision is as follows:

On VA examination in December 1995, the veteran's reported 
past medical history was noted to include recurrent herpes 
about the oral and genital areas since 1976.  The report of 
examination is absent a diagnosis of herpes stomatitis.  

In his February 1997 notice of disagreement, the veteran 
stated that he had contracted herpes stomatitis during 
service.  He stated that he did not have herpes during 
childhood.  

Analysis

At the time of the 1993 denial of service connection for 
herpes stomatitis, the evidence included service medical 
records showing that the veteran had been diagnosed with 
herpes stomatitis during service in November 1976.  VA 
outpatient treatment records dated in 1992 show a diagnosis 
of recurrent herpes simplex.  The records noted the veteran's 
report of having had herpes lesions since childhood.  In sum, 
there was evidence of herpes simplex prior to service, 
inservice, and post service evidence, but no competent 
evidence that herpes simplex was incurred or aggravated as a 
result of service.  

The evidence added to the record since the December 1993 RO 
decision does not contain competent evidence showing that 
herpes simplex was incurred or aggravated as a result of 
service.  While VA outpatient treatment records, to include 
records dated in 1992, show diagnoses of herpes simplex, the 
record is absent competent evidence linking herpes simplex to 
service.  As noted above, the veteran's opinion is not 
competent.  The Board notes that in December 1993 the RO 
determined that preexisting herpes stomatitis had not been 
aggravated during service.  The veteran did not appeal.  The 
information contained in the statements is cumulative of 
information contained in the evidence considered at the time 
of the December 1993 rating decision or is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  Therefore, this evidence is not new and material.  
38 C.F.R. § 3.156(a).  

As no new and material evidence has been provided since the 
final disallowance of the veteran's claim, the Board finds 
that the claim has not been reopened.  

IV.  Low back disorder

A July 1974 service entrance examination shows that the spine 
and musculoskeletal system were normal.  Treatment records 
dated from May to August 1976 show complaints of pain in the 
lumbar spine.  The impression was acute lumbosacral strain.  
In an August 1976 temporary physical profile, the veteran was 
prohibited from heavy lifting, frequent bending, and 
prolonged standing or walking.  The assessment was acute 
lumbosacral strain.  The separation examination report shows 
that the spine and musculoskeletal system were normal.  On 
the accompanying medical history, he denied having or having 
had recurrent back pain.  

The evidence added to the record since the RO's December 1993 
decision is as follows:

A December 1995 rehabilitation examination report notes the 
veteran's reported history of low back pain in the lumbar 
area off and on since 1976 in association with lifting a 
heavy load during service.  He also reported a history of 
having been involved in a diving accident followed by surgery 
on the mid-back.  On physical examination, his gait was noted 
to be normal.  Toe to heel walking was possible, as was 
tandem gait.  The report notes that he avoided squatting.  No 
leg discrepancy was noted.  Range of motion in the lumbar 
spine was normal.  Tenderness around the lumbosacral spine 
around L4-5 was noted.  X-ray examination of the lumbar spine 
was normal.  The pertinent assessment was normal lumbosacral 
spine.  

In his February 1997 notice of disagreement, the veteran 
reported that he injured his lower back moving supplies 
during service. 




Analysis

At the time of the 1993 denial of the veteran's petition to 
reopen his claim of entitlement to service connection for a 
low back disorder, the evidence included service medical 
records showing that the veteran had been given a temporary 
physical profile for acute lumbosacral strain.  However, at 
the time of separation, his spine and musculoskeletal system 
were normal.  There was no post service evidence of a low 
back disorder.  In sum, although there was evidence of 
inservice disease or injury, there was no competent evidence 
of post service disability or evidence relating a post 
service disability to service.  

The evidence added to the record since the December 1993 RO 
decision, includes VA examinations, VA outpatient and private 
treatment records, as well as the veteran's statements.  
However, there is no evidence that the veteran has a current 
low back disorder related to service.  On VA examination in 
December 1995, his lumbosacral spine was normal.  The Board 
notes that although tenderness of the lumbosacral spine 
around L4-5 was noted, pain alone is not a disease or injury 
within the meaning of 38 C.F.R. § 3.303.  The law is clear 
that a grant of service connection requires the existence of 
disability due to disease or injury.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In any case, the 
examiner reported that the lumbosacral spine was normal.  

The evidence submitted is cumulative of information contained 
in the evidence considered at the time of the December 1993 
rating decision or is not so significant that it must be 
considered to fairly decide the merits of the claim.  
Therefore, this evidence is not new and material.  38 C.F.R. 
§ 3.156(a).  

As no new and material evidence has been provided since the 
final disallowance of the veteran's claim, the Board finds 
that the claim has not been reopened.  



ORDER

There having been no new and material evidence received to 
reopen the claim of entitlement to service connection for 
biceps tenosynovitis, the appeal is denied.

There having been no new and material evidence received to 
reopen the claim of entitlement to service connection for 
degenerative disc disease of the cervical spine, the appeal 
is denied.

There having been no new and material evidence received to 
reopen the claim of entitlement to service connection for 
herpes stomatitis, the appeal is denied.

There having been no new and material evidence received to 
reopen the claim of entitlement to service connection for a 
low back disorder, the appeal is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

